t c summary opinion united_states tax_court aiste k guden petitioner v commissioner of internal revenue respondent docket no 29911-08s filed date aiste k guden pro_se mark s schwarz for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent notified petitioner of the intent to file notices of federal_tax_lien and to proceed by levy with collection of petitioner’s and income_tax liabilities petitioner sought administrative review and subsequently petitioned this court for relief from respondent’s determination to proceed with collection after this case had been calendared for trial at the date las vegas nevada trial session of this court respondent filed a motion for summary_judgment which was calendared for a hearing at the trial session petitioner did not respond to respondent’s motion or appear at the scheduled hearing the question we consider is whether there was an abuse_of_discretion in respondent’s determination to proceed with collection activity background respondent sent petitioner for her and tax years a notice_of_intent_to_levy and a notice_of_federal_tax_lien on february and date respectively petitioner sought a hearing with respect to both notices and a single hearing was scheduled for both respondent issued one determination approving the filing of the notices and decision to proceed with collection and petitioner timely petitioned this court to commence this collection proceeding collection case for and petitioner filed federal_income_tax returns reflecting a self-assessed and unpaid tax_liability for each year respondent audited both returns and on date issued notices of deficiency in income_tax from which petitioner filed one single petition to commence a deficiency proceeding in this court which has been designated docket no 29843-08s deficiency case the collection and deficiency cases were placed on this court’s date trial session at las vegas nevada petitioner failed to appear at the trial session and respondent filed a motion to dismiss for lack of prosecution in the deficiency case subsequently on date the court granted respondent’s motion in the deficiency case and entered an order of dismissal and decision with respect to the income_tax deficiencies for and in seeking an administrative hearing regarding collection petitioner explained that her reason was that she disputes the underlying liability and that she cannot afford to pay the liability and wishes it to be shown as currently not collectible petitioner was contacted by the appeals_office during may and date regarding her request for a hearing on date the settlement officer sent petitioner a letter 2as explained later petitioner filed for bankruptcy during date it is noted that the issuance of the notices of deficiency was not affected by the bankruptcy proceeding petitioner’s time to file a petition however was suspended by sec_6213 and sec_11 u s c sec_362 setting date for a face-to-face hearing and requested that petitioner complete and submit a form 433-a collection information statement for wage earners and self-employed individuals to assist in the hearing process on date petitioner filed for chapter bankruptcy protection in the u s district_court for the district of nevada and the administrative collection process and the hearing were suspended during the pendency of the bankruptcy proceeding petitioner’s bankruptcy case was dismissed on date no discharge was issued and petitioner’s and self-assessed tax_liabilities remained outstanding and unsatisfied on date respondent proposed an date hearing date petitioner’s representative advised respondent on date that he no longer represented her and that he would advise petitioner of the hearing date petitioner did not appear for the date hearing on date petitioner was sent notification of a new hearing date date but petitioner did not appear for that scheduled hearing the settlement officer issued a notice_of_determination concerning collection action s under sec_6320 and or on date from which petitioner sought review by this court discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings rule d the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 there is no dispute about the facts in this case and it is ripe for resolution as a matter of law by means of summary_judgment petitioner filed returns for and and reported income_tax due but did not pay it following an audit examination respondent issued notices of deficiency for the same tax years and petitioner petitioned this court with respect to those determinations petitioner had the opportunity to question the underlying merits of respondent’s deficiency determinations but failed to come forward and a decision was entered in the deficiency case with respect to the income_tax as determined in respondent’s notices of deficiency the summary_judgment motion we consider concerns respondent’s collection activity for the self-assessed tax_liabilities regarding the self-assessed and unpaid tax_liabilities for and petitioner raised the underlying merits of those assessments and explained that she could not pay the tax_liabilities apparently she was seeking collection alternatives petitioner was afforded two separate opportunities for a face-to-face meeting regarding respondent’s proposed collection activity she did not attend either scheduled meeting nor did she submit the requested form 433-a so that the settlement officer could consider collection alternatives petitioner’s failure to come forward and or to raise the question of the underlying merits of her self-assessed tax_liabilities is of her own doing and is not an abuse_of_discretion on respondent’s part see 129_tc_107 accordingly and because petitioner had opportunities to question the merits of the underlying liabilities and did not we consider respondent’s actions under an abuse_of_discretion standard see sec_6330 114_tc_176 in general petitioner’s failure to come forward and to present her position results in no abuse_of_discretion by respondent in sustaining the decision to approve the action of filing the notices of lien and to go forward with collection activity by levy respondent also offered petitioner the opportunity to present financial information so that collection alternatives could be considered petitioner failed to submit any information it appears from the affidavit supplied by respondent and the determination_letter that the settlement officer considered the verification requirements the settlement officer also considered the issues petitioner raised and whether the proposed collection action balanced the need for efficient collection with any legitimate concerns of petitioner under these circumstances respondent’s motion for summary_judgment will be granted and the determination approving the filing of lien notices and to proceed with collection was not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered
